                                       ?Hntteli States! Bisitrttt Contt
                         for tl^e ^otttl^em Biotrtct of 4^eorsta
                                       Pmnofottlt l9tliiOton

              RANDALL NEAL HARVEY,

                          Plaintiff,                         CIVIL ACTION NO.: 2:17-cv-4


                    V.



              NANCY A. BERRYHILL,Acting
              Commissioner Social Security,

                          Defendant.



                                                    ORDER


                   The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 12.         Plaintiff did not file

              Objections to the Report and Recommendation.         Accordingly, the

              Court ADOPTS the Magistrate Judge's Report and Recommendation as

              the opinion of the Court.         The Court AFFIRMS the decision of the

              Commissioner, DIRECTS the Clerk of Court to CLOSE this case and

              enter the appropriate judgment of dismissal, and DENIES

              Plaintiff in forma pauperis status on appeal.

                   SO ORDERED, this 30th day of September, 2018.




                                              HON              WOOD; JUHGE
                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
